AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
          UNITED STATES OF AMERICA                                      Judgment in a Criminal Case
                     v.                                                 (For Revocation of Probation or Supervised Release)


              EDWIN TIRRELL YOUNG                                       Case No.         4:15CR40015-001
                                                                        USM No.          12540-010
                                                                                                  John M. Pickett
                                                                                                 Defendant’s Attorney
THE DEFENDANT:
      admitted guilt to violation of condition(s)      Mandatory, Standard, and Special Conditions listed below.
      was found in violation of condition(s) count(s)                               after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                             Violation Ended

One                          Mandatory Condition #2: Shall not commit another federal, state or local
                             crime.                                                                   October 8, 2018

Two                          Standard Condition #7: Shall not purchase, possess, use, distribute, or
                             administer any controlled substance.                                            August 7, 2018

Three                        Special Condition #2: Shall comply with any referral deemed appropriate
                             by the U.S. Probation Officer for in-patient treatment.                 September 30, 2018




       The defendant is sentenced as provided in pages 2 through             2      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
      The defendant has not violated condition(s) Four                      and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 5472                                             February 20, 2020
                                                                                            Date of Imposition of Judgment
Defendant’s Year of Birth:         1975
                                                                                               /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                          Signature of Judge
                   Texarkana, Texas
                                                                           Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                               Name and Title of Judge


                                                                                                  February 21, 2020
                                                                                                         Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                Judgment — Page   2       of   2
DEFENDANT:                EDWIN TIRRELL YOUNG
CASE NUMBER:              4:15CR40015-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
                Time served; no term of supervised release to follow.




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                    .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                            By
                                                                                          DEPUTY UNITED STATES MARSHAL
